Exhibit 10.2

CONFORMED COPY

WebMD Health Corp.

111 Eighth Avenue

New York, NY 10001

As of May 7, 2013

Peter Anevski

c/o WebMD Health Corp.

111 Eighth Avenue

New York, NY 10001

Dear Pete:

This letter (“Letter Agreement”) sets forth the terms of your continued
employment with WebMD Health Corp. (the “Company” or “WebMD Health”), effective
as of May 7, 2013 (“Effective Date”).

1. Position and Responsibilities. Commencing on the Effective Date, May 7, 2013,
you will serve in the position of Executive Vice President-Chief Financial
Officer. You will report to the Chief Executive Officer or President of WebMD
Health and will assume and discharge such responsibilities as are commensurate
with such position as such person may direct. During your employment with the
Company, you will devote your full business time to your duties and
responsibilities and will perform them faithfully and diligently in accordance
with the terms of this Agreement, subject to permitted absence in accordance
with the Company’s vacation policy. In addition, you will continue to comply
with and be bound by the operating policies, procedures and practices of the
Company including, without limitation, the Code of Conduct, in effect from time
to time during your employment. You will continue to report to the Company’s
headquarters located in New York, NY. You acknowledge that you are required to
travel in connection with the performance of your duties but you will not be
required to relocate outside the New York metropolitan area without your
consent.

2. Compensation.

(a) Effective as of May 7, 2013, your base salary (“Base Salary”) will increase
to $425,000 annually, payable in accordance with the Company’s prevailing
payroll practices.

(b)(i) Your aggregate bonus for the year ended December 31, 2012 ($200,000) was
structured and payable as follows: (A) $40,000 of the 2012 Bonus was paid in
March 2013, and (B) subject to and in accordance with the terms of the Company’s
Supplemental Bonus Plan and Section 5 below, an amount equal to $160,000 was
contributed into the Supplemental Bonus Trust.



--------------------------------------------------------------------------------

(ii) You will be eligible for an annual bonus opportunity for the year ended
December 31, 2013 of up to 141% of your base salary (i.e., $600,000) (the “2013
Bonus”), as follows:

(A) Up to $300,000 will be payable based upon achievement of the 2013 revenue
and earnings targets approved by the Compensation Committee.

(B) Up to $300,000 will be payable in the sole discretion of the Compensation
Committee or its designee. Any 2013 Bonus will be paid at the time that bonuses
are paid to other executives of the Company for the year ended December 31,
2013, but no later than April 15, 2014 (to the extent applicable, such amount to
be paid into the Supplemental Bonus Trust), so long as you are employed on such
date, except as set forth in Section 5.

(iii) For fiscal years subsequent to the year ending December 31, 2013, you will
be eligible for an annual bonus, the target of which will be 100% of your base
salary, but which amount will be determined in the sole discretion of the
Compensation Committee or its designee. Subject to Section 5 below, if your
employment is terminated following the end of any fiscal year by the Company
without Cause or by you for Good Reason (as defined below), then you will still
be entitled to receive any bonus otherwise payable to you for such year, even if
you are not employed on the bonus payment date and such bonus will be paid at
the time that bonuses are paid to other executives of the Company.

(iv) The determination as to whether the financial goals in Section 2(b)(ii)(A)
and the amount of the bonus, if any, payable under Section 2(b)(ii)(B) shall be
made by the CEO and Compensation Committee in their sole discretion. Reasonable
adjustments shall be made by the Compensation Committee to the goals in its
discretion to reflect the effect of acquisitions/divestitures and any other
circumstances. The financial goals in Section 2(b)(ii)(A) will be the same as
those established for other executives of the Company.

3. Other Benefits. You will continue to be entitled to receive the standard
employee benefits made available by the Company to its employees to the full
extent of your eligibility. You will be entitled to vacation consistent with the
Company’s vacation policy, but in no event less than 4 weeks annually. During
your employment, you will be permitted, to the extent eligible, to participate
in any group medical, dental, life insurance and disability insurance plans, or
similar benefit plan of the Company that is available to employees generally.
Participation in any such plan will be consistent with your rate of compensation
to the extent that compensation is a determinative factor with respect to
coverage under any such plan. The Company will reimburse you for all reasonable
expenses actually incurred or paid by you in the performance of your services on
behalf of the Company, upon prior authorization and approval in accordance with
the Company’s expense reimbursement policy as from time to time in effect.

4. WebMD Health Equity.

(a) On May 8, 2013, (the “2013 First Restricted Stock Grant Date”), you were
granted 10,000 shares of restricted stock of WebMD (the “2013 First Restricted
Stock Grant”) under the terms of the Equity Plan. 100% of the 2013 First
Restricted Stock Grant shall vest and the

 

2



--------------------------------------------------------------------------------

restrictions thereon lapse on the third anniversary of the 2013 First Restricted
Stock Grant Date, subject to your continued employment on such date; provided
that subject to your continued employment on May 8, 2014 if the Compensation
Committee, in its sole discretion, determine that the financial goals in
Section 2(b)(ii)(A) are fully achieved the 2013 First Restricted Stock Grant
shall vest and the restrictions thereon shall lapse on May 8, 2014. In addition,
in the event of a termination of your employment by the Company (or its
successor) without Cause or by you for Good Reason, in each case, following a
Change of Control of WebMD (as defined below), the shares subject to the 2013
First Restricted Stock Grant shall vest in full and the restrictions thereon
shall lapse. The 2013 First Restricted Stock Grant will be evidenced by the
Company’s form of restricted stock agreement.

(b) On May 8, 2013 (the “2013 Second Restricted Stock Grant Date”), you were
granted 10,000 shares of restricted stock of WebMD (the “2013 Second Restricted
Stock Grant”) under the terms of the Equity Plan. 100% of the 2013 Second
Restricted Stock Grant shall vest and the restrictions thereon lapse on the
third anniversary of the 2013 Second Restricted Stock Grant Date, subject to
your continued employment on such date; provided that subject to your continued
employment on May 8, 2014 the Compensation Committee, in its sole discretion,
may determine that based on your individual performance the restrictions thereon
shall lapse on such date. In addition, in the event of a termination of your
employment by the Company (or its successor) without Cause or by you for Good
Reason, in each case, following a Change of Control of WebMD (as defined below),
the shares subject to the 2013 Second Restricted Stock Grant shall vest in full
and the restrictions thereon shall lapse. The 2013 Second Restricted Stock Grant
will be evidenced by the Company’s form of restricted stock agreement.

(c) On May 8, 2013, you were granted a nonqualified option (the “2013 Options”)
to purchase 15,000 shares of common stock of WebMD Health under the Equity Plan.
The per share exercise price is equal to the closing price of the Company’s
common stock on the date of grant and the 2013 Options vest subject to your
continued employment on the applicable vesting dates in equal annual
installments of 50% commencing on May 8, 2013 (full vesting on May 8, 2015). The
2012 Options have a term of ten years, subject to earlier termination in the
event of termination of employment in accordance with the Equity Plan. The 2012
Options are evidenced by the Company’s form of option agreement.

5. Termination of Employment. (a) In the event of the termination of your
employment by the Company without Cause or by you for Good Reason (as such terms
are defined on Annex A attached hereto), subject to Section 5(b) below and your
continued compliance with all restrictive covenant agreements to which you are
bound, (i) you will continue to receive, as severance, your base salary in
effect on the date of such termination for a period of twelve (12) months (the
“Severance Period”); (ii) if such termination occurs after the end of a calendar
year subsequent to the year ended December 31, 2013 but before the payment of
bonuses for such year, you shall be entitled to the bonus that you would have
received for such year at the time that bonuses are paid to other executive
officers of the Company, but in no event later than April 15 of the year in
which your employment terminates, and (iii) if you timely elect to continue your
health coverage through COBRA, the Company will pay that portion of the COBRA
premium that it would pay if you were an active employee with the same type of
coverage through the Severance Period or, if earlier, until you are eligible for
comparable

 

3



--------------------------------------------------------------------------------

coverage with a subsequent employer. In the event of (i) a termination of your
employment by the Company (or its successor) without Cause or by you for Good
Reason, in each case, following a Change of Control of WebMD (as defined below),
subject to Section 5(b) and your continued compliance with all restrictive
covenant agreements to which you are bound, in addition to the payments and
benefits set forth above in this Section 5(a), (i) you shall receive the 2012
Bonus referred to in Section 2(b)(i) above, payable in accordance with the
provisions of Section 2(b)(i)(B), and (ii) with respect to any 2013 Bonus
referred to in Section 2(b)(ii) above, you shall receive the greater of
(X) $300,000 or (Y) the portion of the 2013 Bonus achieved through the date of
termination (to the extent applicable, such amount to be paid from the
Supplemental Bonus Trust), and (iii) the shares subject to the 2013 First
Restricted Stock Grant and the 2013 Second Restricted Stock Grant shall vest in
full and the restrictions thereon shall lapse. In the event of a termination of
your employment by the Company without Cause or by you for Good Reason, in
either case within twelve (12) months following a Change of Control, any of your
options to purchase shares of WebMD Health Corp. (whether outstanding on the
date hereof or that may be granted in the future), which remain outstanding at
the time of such termination, to the extent unvested, shall remain outstanding
and continue to vest as if you remained in the employ of the Company until the
first anniversary of such date of termination. In the event of termination of
your employment for any other reason, you will receive compensation earned
through the date of termination and your rights with respect to options and
restricted stock will be as specified in the applicable option or restricted
stock agreements. The term “Change of Control of WebMD” shall have the meaning
ascribed to such term in the Equity Plan.

(b) In order to receive any of the benefits described in Section 5(a) under this
Letter Agreement (the “Severance Benefits”), you must (i) execute and deliver to
the Company a release of claims satisfactory to the Company (but which will not
require release of any Company payments due to you that are otherwise payable at
the date of termination of this Letter Agreement) within the time prescribed
therein but in no event later than fifty (50) days of the date of your
termination of employment and (ii) not revoke such release pursuant to any
revocations rights afforded by law. The Company shall provide to you the form of
release no later than three (3) days following your termination of employment.
If you do not timely execute and deliver to the Company such release, or if you
execute such release but revoke it, no Severance Benefits shall be paid.

(c) The Severance Benefits described in Section 5(a)(i) above shall be paid,
minus applicable deductions, including deductions for tax withholding, in equal
payments on the regular payroll dates during the one-year period following your
termination of employment. Commencement of payments of the Severance Benefits
described in Section 5 (a)(i) shall begin on the first payroll date that occurs
in the month that begins at least 60 days after the date of your termination of
employment, but which may be accelerated by no more than 30 days (the “Starting
Date”) provided that you have satisfied the requirements of Section 5(b) of this
Letter Agreement. The first payment on the payment Starting Date shall include
those payments that would have previously been paid if the payments of the
Severance Benefits described in Section 5(a)(i) had begun on the first payroll
date following your termination of employment. This timing of the commencement
of benefits is subject to Section 6 below.

 

4



--------------------------------------------------------------------------------

(d) For purposes of this Letter Agreement, “termination of employment” shall
mean a “separation of service” as defined in Section 409A of the Internal
Revenue Code of 1986, as amended, (the “Code”) and Treasury Regulations
Section 1.409A-I(h) without regard to the optional alternative definitions
available thereunder.

(e) All Severance Benefits shall be completed by, and no further Severance
Benefits shall be payable after, December 31 of the second taxable year
following the year in which your termination of employment occurs.

(f) Your entitlement to the payments of the Severance Benefits described in
Section 5(a)(i) shall be treated as the entitlement to a series of separate
payments for purposes of Section 409A of the Code.

6. Section 409A.

(a) Potential Six-Month Delay. Notwithstanding any other provisions of the
Letter Agreement, any payment of the Severance Benefits under this Letter
Agreement that the Company reasonably determines is subject to
Section 409A(a)(2)(B)(i) of the Code shall not be paid or payment commenced
until the later of (i) six (6) months after the date of your termination of
employment (or, if earlier, your death) and (ii) the Starting Date. On the
earliest date on which such payments can be commenced without violating the
requirements of Section 409A(a)(2)(B)(i) of the Code, you shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence.

(b) Savings Clause. It is intended that any amounts payable under this Letter
Agreement shall either be exempt from or comply with Section 409A of the Code
(including Treasury regulations and other published guidance related thereto) so
as not to subject you to payment of any additional tax, penalty or interest
imposed under Section 409A of the Code. The provisions of this Letter Agreement
shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Section 409A of the Code yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to you.
Notwithstanding the foregoing, the Company makes no representation or warranty
and shall have no liability to you or to any other person if any of the
provisions of this Letter Agreement are determined to constitute deferred
compensation subject to Section 409A, but that do not satisfy an exemption from,
or the conditions of, that section.

7. Restrictive Covenants. As a condition to the effectiveness of this Agreement,
you will be required to sign the attached Trade Secret & Proprietary Information
Agreement.

8. Conflicting Employment. You agree that, during your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during your employment, nor will you engage in
any other activities that conflict with your obligations to the Company. With
the prior written approval of the Company, which will not be unreasonably
withheld, you may serve on the Board of Directors of other companies, and
provided that such service does not affect the services to be provided under
this Agreement.

 

5



--------------------------------------------------------------------------------

9. At-Will Employment. You acknowledge that your employment with the Company is
for an unspecified duration that constitutes at-will employment, and that either
you or the Company can terminate this relationship at any time, with or without
Cause and with or without notice (subject to the consequences set forth in this
agreement).

10. General Provisions.

 

  (a) You will be covered by the Company’s director and officer insurance policy
to the same extent as other similarly situated employees of the Company.

 

  (b) This Letter Agreement and the terms of your employment will be governed by
the laws of New York, applicable to agreements made and to be performed entirely
within such state and the courts sitting in New York, New York shall have
exclusive jurisdiction for the purposes of adjudicating any disputes under this
Agreement.

 

  (c) This Letter Agreement together with the equity plans and agreements
referred to herein and the Trade Secret and Proprietary Agreement attached
hereto sets forth the entire agreement and understanding between the Company and
you relating to your employment and supersedes all prior agreements and verbal
discussions between us.

 

  (d) This Letter Agreement will be binding upon your heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company and its permitted successors and assigns.

 

  (e) All payments pursuant to this Letter Agreement will be subject to
applicable withholding taxes.

 

  (f) This Letter Agreement may not be assigned by you without the Company’s
prior written consent; provided however that this agreement may be assigned by
the Company without your prior written consent to any successor to the business
of the Company, by operation of law, merger or otherwise or to any affiliate of
the Company.

 

6



--------------------------------------------------------------------------------

Please acknowledge and confirm your acceptance of this amendment and restatement
of your offer letter by signing and returning one copy of this letter agreement
and the Trade Secret & Proprietary Information Agreement to Douglas W. Wamsley,
Executive Vice President, General Counsel, WebMD Health Corp., 111 Eighth
Avenue, New York, NY 10001.

 

WebMD Health Corp. By   /s/ Douglas W. Wamsley   Douglas W. Wamsley

ACCEPTANCE:

I accept the revised terms of my continued employment with WebMD Health Corp. as
set forth herein. I understand that this letter agreement does not constitute a
contract of employment for any specified period of time, and that either party,
with or without Cause and with or without notice, may terminate my employment
relationship (subject to the consequences set forth above).

 

/s/ Peter Anevski Peter Anevski August 8, 2013 Date Signed

 

7



--------------------------------------------------------------------------------

ANNEX A

“Cause” will mean any of the following:

(i) your willful failure to perform your duties following written notice from
the Company detailing the specific acts and a thirty (30) day period of time to
remedy such failure;

(ii) any willful misconduct, violence or threat of violence that is injurious to
the Company in a material respect or any misconduct relating to your business
affairs, at any time, which will demonstrably reflect negatively upon the
Company or otherwise impair or impede its operations or reputation in any
material respect;

(iii) your breach of a material Company policy, which breach is not remedied (if
susceptible to remedy) following written notice by the Company detailing the
specific breach and a thirty (30) day period of time to remedy such breach;

(iv) any material breach by you of this Agreement or the Trade Secret and
Proprietary Information Agreement, which breach is not remedied (if susceptible
to remedy) following written notice by the Company or its designee detailing the
specific breach and a thirty (30) day period of time to remedy such breach;

(v) your conviction of a felony in respect of a dishonest or fraudulent act or
other crime of moral turpitude.

“A termination of employment by you for “Good Reason” means your resignation of
employment within one year of the occurrence (without your written consent) of
any of the following conditions or events: (i) any material reduction in your
base salary, (ii) a material reduction in your authority with the Company,
(iii) any material breach by the Company of this Letter Agreement; provided,
however, that none of the foregoing conditions or events shall constitute Good
Reason unless (A) you shall have provided written notice to the Company within
ninety (90) days after the occurrence of such condition or event describing the
condition or event claimed to constitute Good Reason and (B) the Company shall
have failed to remedy the condition or event within thirty (30) days of its
receipt of such written notice.



--------------------------------------------------------------------------------

ANNEX B

TRADE SECRET AND PROPRIETARY INFORMATION AGREEMENT

In consideration of my employment with WebMD LLC and/or any of its corporate
parents, subsidiaries, divisions, or affiliates, or the successors or assigns of
any of the foregoing (hereinafter referred to as the “Company”), I hereby agree
as follows:

 

1. Confidentiality.

 

  a) Trade Secret and Proprietary Information. I understand and acknowledge
that, during the course of my employment with the Company and as a result of my
having executed this Restrictive Covenant Agreement (“Agreement”), I will be
granted access to valuable information relating to the business of the Company
that provides the Company with a competitive advantage (or that could be used to
the disadvantage of the Company by a Competitive Business) (as defined herein),
which is not generally known by, nor easily learned or determined by, persons
outside the Company (collectively “Trade Secret and Proprietary
Information”). The term “Trade Secret and Proprietary Information” shall
include, but shall not be limited to: (a) specifications, manuals, software in
various stages of development; (b) customer and prospect lists, and details of
agreements and communications with customers and prospects; (c) sales plans and
projections, product pricing information, acquisition, expansion, marketing,
financial and other business information and existing and future products and
business plans of the Company; (d) sales proposals, demonstrations systems,
sales material; (e) research and development; (f) computer programs; (g) sources
of supply; (h) identity of specialized consultants and contractors and Trade
Secret and Proprietary Information developed by them for the Company;
(i) purchasing, operating and other cost data; (j) special customer needs, cost
and pricing data; (k) employee information (including, but not limited to,
personnel, payroll, compensation and benefit data and plans); and (l) patient
information, including without limitation Protected Health Information as
defined in 45 C.F.R. 164.50, including all such information recorded in manuals,
memoranda, projections, reports, minutes, plans, drawings, sketches, designs,
formula books, data, specifications, software programs and records, whether or
not legended or otherwise identified by the Company as Trade Secret and
Proprietary Information, as well as such information that is the subject of
meetings and discussions and not recorded. Trade Secret and Proprietary
Information shall not include such information that I can demonstrate (i) is
generally available to the public (other than as a result of a disclosure by
me), (ii) was disclosed to me by a third party under no obligation to keep such
information confidential or (iii) was known by me prior to, and not as a result
of, my employment or anticipated employment with the Company.

 

  b) Duty of Confidentiality. I agree at all times, both during and after my
employment with the Company, to hold all of the Trade Secret and Proprietary
Information in a fiduciary capacity for the benefit of the Company and to
safeguard all such Trade Secret and Proprietary Information. I also agree that I
will not directly or indirectly disclose or use any such Trade Secret and
Proprietary Information to any third person or entity outside the Company,
except as may be necessary in the good faith performance of my duties for the
Company. I further agree that, in addition to enforcing this restriction, the
Company may have other rights and remedies under the common law or applicable
statutory laws relating to the protection of trade secrets. Notwithstanding
anything in this Agreement to the contrary, I understand that I may disclose the
Trade Secret and Proprietary Information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process, provided
that I give the Company prompt notice of any and all such requests for
disclosure so that it has ample opportunity to take all necessary or desired
action, to avoid disclosure.



--------------------------------------------------------------------------------

  c) Company Property. I acknowledge that: (i) all Trade Secret and Proprietary
Information of the Company, (ii) computers, and computer-related hardware and
software, cell phones, beepers and any other equipment provided to me by the
Company, and (iii) all documents I create or receive in connection with my
employment with the Company, belong to the Company, and not to me personally
(collectively, “Company Property”). Such documents include, without limitation
and by way of non-exhaustive example only: papers, files, memoranda, notes,
correspondence, lists, e-mails, reports, records, data, research, proposals,
specifications, models, flow charts, schematics, tapes, printouts, designs,
graphics, drawings, photographs, abstracts, summaries, charts, graphs,
notebooks, investor lists, customer/client lists, and all other compilations of
information, regardless of how such information may be recorded and whether in
printed form or on a computer or magnetic disk or in any other medium. I agree
to return all Company Property (including all copies) to the Company immediately
upon any termination of my employment, and further agree that, during and after
my employment with the Company, I will not, under any circumstances, without the
Company’s specific written authorization in each instance, directly or
indirectly disclose Company Property or any information contained in Company
Property to anyone outside the Company, or otherwise use Company Property for
any purpose other than the advancement of the Company’s interests.

 

  d) Unfair Competition. I acknowledge that the Company has a compelling
business interest in preventing unfair competition stemming from the intentional
or inadvertent use or disclosure of the Company’s Trade Secret and Proprietary
Information and Company Property.

 

  e) Investors, Other Third-Parties, and Goodwill. I acknowledge that all
third-parties (e.g., customers, vendors, and advertisers) I service or propose
to service while employed by the Company are doing business with the Company and
not me personally, and that, in the course of dealing with such third-parties,
the Company establishes goodwill with respect to each such third-party that is
created and maintained at the Company’s expense (“Third-Party Goodwill”). I also
acknowledge that, by virtue of my employment with the Company, I have gained or
will gain knowledge of the business needs of, and other information concerning,
third-parties, and that if such information were used to solicit or service any
such third-parties on my own behalf or on behalf of a Competitive Business (as
defined herein), the Company would be competitively disadvantaged.

 

  f)

Intellectual Property and Inventions. I acknowledge that all developments,
including, without limitation, the creation of new products, conferences,
training/seminars, publications, programs, methods of organizing information,
inventions, discoveries, concepts, ideas, improvements, patents, trademarks,
trade names, copyrights, trade secrets, designs, works, reports, computer
software, flow charts, diagrams, procedures, data, documentation, and writings
and applications thereof relating to the past, present, or future business of
the Company that I, alone or jointly with others, may have discovered,
conceived, created, made, developed, reduced to practice, or acquired during my
employment with the Company (collectively, “Developments”) are works made for
hire and shall remain the sole and exclusive property of the Company, and I
hereby assign to the Company all of my rights, titles, and interest in and to
all such Developments, if any. I agree to disclose to the Company promptly and
fully all future Developments and, at any time upon request and at the expense
of the Company, to execute, acknowledge, and deliver to the Company all
instruments that the Company shall prepare, to give evidence, and to take any

 

B-2



--------------------------------------------------------------------------------

  and all other actions that are necessary or desirable in the reasonable
opinion of the Company to enable the Company to file and prosecute applications
for, and to acquire, maintain, and enforce, all letters patent, trademark
registrations, or copyrights covering the Developments in all countries in which
the same are deemed necessary by the Company. All data, memoranda, notes, lists,
drawings, records, files, investor and client/customer lists, supplier lists,
and other documentation (and all copies thereof) made or compiled by me or made
available to me concerning the Developments or otherwise concerning the past,
present, or planned business of the Company are Company Property, and will be
delivered to the Company immediately upon the termination of my employment with
the Company.

 

2. Covenant Not to Compete with the Company.

 

  a) I acknowledge that the business of the Company can be conducted anywhere in
the world and is not limited to a geographic scope or region, that its products,
programs and services are marketed throughout the United States, Canada and
other geographic regions throughout the world, that the Company competes in
nearly all of its business activities with other individuals or entities that
are, or could be, located in nearly any part of the world and that the nature of
my services, position, and expertise are such that I am capable of competing
with the Company from nearly any location in the world.

 

  b) Accordingly, in order to protect the Company’s Trade Secret and Proprietary
Information and Third-Party Goodwill, I acknowledge and agree that during my
employment with the Company and for a period of one year after the date my
employment with the Company is terminated for any reason (the “Restricted
Period”), I will not, without the Company’s express written permission, directly
or indirectly (including through the Internet), own, control, manage, operate,
participate in, be employed by, or act for or on behalf of (as principal, agent,
employee, consultant, director or otherwise), any “Competitive Business” (as
defined herein) located anywhere within the geographic boundaries of the United
States, Canada and the world.

 

  c) For purposes of this Agreement “Competitive Business” will mean: (i) any
enterprise engaged in developing, selling or providing (via the internet or
other means) health or wellness information, decision support tools or services
or applications and/or communication services, directly or indirectly, to
consumers, health and/or benefit plan members or employees or healthcare
professionals, including but not limited to products or services that provide
information on diseases, conditions or treatments, store health care
information, assess personal health status, and/or assist in making informed
benefit, provider or treatment choices; and (ii) any enterprise engaged in any
other type of business in which the Company is also engaged, or plans to be
engaged, so long as I am directly involved in such business or planned business
on behalf of the Company. Notwithstanding the foregoing, I understand that I may
have an interest consisting of publicly traded securities constituting less than
1 percent of any class of publicly traded securities in any public company
engaged in a Competitive Business, so long as I am not employed by, do not
consult with, or become a director of or otherwise engage in any activities for,
such company.

 

3. Non-Solicitation of Employees, Customers. In order to protect the Company’s
Trade Secret and Proprietary Information and Third-Party Goodwill, during the
Restricted Period, I will not, without the Company’s express written permission,
directly or indirectly:

 

B-3



--------------------------------------------------------------------------------

  a) solicit, induce, hire, engage, or attempt to hire or engage any employee or
independent contractor of the Company, or in any other way interfere with the
Company’s employment or contractual relations with any of its employees or
independent contractors, nor will I solicit, induce, hire, engage or attempt to
hire or engage any individual who was an employee of the Company at any time
during the one (1) year period immediately prior to the termination of my
employment with the Company; and

 

  b) contact, call upon, encourage or solicit, on behalf of a Competitive
Business, any existing or prospective client, or customer of the Company who I
serviced, or otherwise developed a relationship with, or about whom I obtained
confidential information as a result of my employment with the Company, nor will
I attempt to divert or take away from the Company the business of any such
client or customer.

 

4. Injunctive Remedies. I acknowledge and agree that the restrictions contained
in this Agreement are reasonably necessary to protect the legitimate business
interests of the Company, and that any violation of any of the restrictions will
result in immediate and irreparable injury to the Company for which monetary
damages will not be an adequate remedy. I further acknowledge and agree that if
any such restriction is violated, the Company will be entitled to immediate
relief enjoining such violation (including, without limitation, temporary and
permanent injunctions, a decree for specific performance, and an equitable
accounting of earnings, profits, and other benefits arising from such violation)
in any court having jurisdiction over such claim. I also agree that any request
for such relief by the Company shall be in addition to, and without prejudice
to, any claim for monetary damages that the Company may elect to assert.

 

5. Severability Provision. I acknowledge and agree that the restrictions imposed
upon me by the terms, conditions, and provisions of this Agreement are fair,
reasonable, and reasonably required for the protection of the Company. In the
event that any part of this Agreement is deemed invalid, illegal, or
unenforceable, all other terms, conditions, and provisions of this Agreement
shall nevertheless remain in full force and effect. In the event that the
provisions of any of Sections 1, 2, or 3 of this Agreement relating to the
geographic area of restriction, the length of restriction or the scope of
restriction shall be deemed to exceed the maximum area, length or scope that a
court of competent jurisdiction would deem enforceable, said area, length or
scope shall, for purposes of this Agreement, be deemed to be the maximum area,
length of time or scope that such court would deem valid and enforceable, and
that such court has the authority under this Agreement to rewrite (or
“blue-pencil”) the restriction(s) at-issue to achieve this intent.

 

6. Non-Waiver. Any waiver by the Company of my breach of any term, condition, or
provision of this Agreement shall not operate or be construed as a waiver of the
Company’s rights upon any subsequent breach.

 

7. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY LITIGATION ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN
ANY WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY
LITIGATION CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN), OR ACTION OF THE COMPANY OR ME, OR ANY EXERCISE BY
THE COMPANY OR ME OF OUR RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY
RELATING TO THIS AGREEMENT. I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE COMPANY TO ISSUE AND ACCEPT THIS AGREEMENT.

 

B-4



--------------------------------------------------------------------------------

8. Notice to Future Employers. For a period of two (2) years after my employment
with the Company ends, I will inform each new employer, prior to accepting
employment, of the existence and details of the covenants contained in this
Annex A and will provide each such employer with a copy of this Annex.

 

9. Assignment. The Company shall have the right to assign its rights and
obligations under this Annex A without my consent. I acknowledge that I may not
assign my obligations herein.

RESTRICTIVE COVENANT AGREEMENT ACCEPTANCE

I understand and accept the restrictions and obligations imposed upon me by the
terms, conditions, and provisions set forth in this Restrictive Covenant
Agreement and agree to abide by same.

/s/ Peter Anevski                             Date: 8/8/13                    

Pete Anevski

 

B-5